ACCEPTED
                                                                                 03-14-00735-CV
                                                                                         6376479
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                             8/5/2015 5:35:39 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK




                 NO. 03-14-00735-CV                             FILED IN
                                                         3rd COURT OF APPEALS
                                                             AUSTIN, TEXAS
                                                         8/5/2015 5:35:39 PM
                                                           JEFFREY D. KYLE
                      ENTERGY TEXAS, INC., ET AL.,               Clerk
                                                Appellants,

                                    v.

         PUBLIC UTILITY COMMISSION OF TEXAS, INC., ET AL.,
                                            Appellees.


      UNOPPOSED MOTION TO POSTPONE ORAL ARGUMENT

     The Public Utility Commission of Texas respectfully requests that oral

argument for this case, currently scheduled for September 16, 2015, be

postponed and rescheduled.

1.   Counsel for the Commission received notice yesterday that oral

argument in this case is scheduled for September 16, 2015.

2.   Earlier this summer lead counsel for the Commission notified the

Court by letter that she would be out of the State from September 9 through

September 15, 2015.

3.   Although counsel for the Commission will be back in the office on

September 16, 2015, she will be absent on vacation for seven days

immediately prior to oral argument. Counsel needs time immediately

before oral argument to adequately prepare so that her argument and

                                     1
answers to questions will aid the Court and properly represent the interests

of her client.

4.      The Commission has contacted the other counsel in this appeal and

none oppose this motion. But counsel for the Office of Public Utility

Counsel is unavailable October 15–20, 2015, and the lack of opposition

from counsel for Texas Industrial Energy Consumers is contingent on the

Court not moving oral argument to the weeks of October 5 or October 12,

2015.

        For the reasons stated, the Commission requests that oral argument

in this case be postponed and rescheduled to a different date.

                                    Respectfully submitted,

                                    KEN PAXTON
                                    Attorney General of Texas

                                    CHARLES E. ROY
                                    First Assistant Attorney General

                                    JAMES E. DAVIS
                                    Deputy Attorney General for Civil
                                    Litigation

                                    JON NIERMANN
                                    Division Chief
                                    Environmental Protection Division

                                    /s/ Elizabeth R. B. Sterling
                                    Elizabeth R. B. Sterling
                                    Assistant Attorney General
                                    Texas State Bar No. 19171100

                                      2
                                    elizabeth.sterling@texasattorneygeneral
                                    .gov

                                    Environmental Protection Division
                                    Office of the Attorney General
                                    P.O. Box 12548, MC-066
                                    Austin, Texas 78711-2548
                                    512.463.2012
                                    512.457.4616 (fax)

                                    COUNSEL FOR PUBLIC UTILITY
                                    COMMISSION OF TEXAS

                        Certificate of Conference

      I certify that I contacted counsel for Entergy Texas, Inc., the Office of
Public Utility Counsel, and Texas Industrial Energy Consumers, the other
parties to this appeal. None oppose rescheduling the oral argument. But
counsel for the Office of Public Utility Counsel notes that she is not
available from October 15 –20, 2015, and the lack of opposition by counsel
for Texas Industrial Energy Consumers is contingent on the case not being
rescheduled to the weeks of October 5 or October 12, 2015.

                                    /s/ Elizabeth R. B. Sterling
                                    Elizabeth R. B. Sterling




                                       3
                         Certificate of Service

      I hereby certify that on this the 5th day of August 2015, a true and
correct copy of the foregoing document was served on the following counsel
electronically, through an electronic filing service and by email:


                                          /s/ Elizabeth R. B. Sterling
                                          Elizabeth R. B. Sterling

Counsel for Appellant Entergy Texas, Inc.:

Marnie A. McCormick
John F. Williams
Duggins, Wren, Mann & Romero, LLP
P. O. Box 1149
Austin, Texas 78767-1149
512.744.9300
512.744.9399 (fax)
mmccormick@dwmrlaw.com
jwilliams@dwmrlaw.com


Counsel for Appellants Cities of Anahuac, et al.:

Daniel J. Lawton
The Lawton Law Firm, P.C.
12600 Hill Country Blvd, Ste. R-275
Austin, TX 78738
512.322.0019
855.298.7978 (fax)
dlawton@ecpi.com




                                      4
Counsel for Appellant Office of Public Utility Counsel:

Sara J. Ferris
Senior Assistant Public Counsel
Office of Public Utility
P.O. Box 12397
Austin, Texas 78711-2397
512.936.7500
512.936.7520 (fax)
sara.ferris@opuc.texas.gov

Counsel for State Agencies:

Katherine H. Farrell
Assistant Attorney General
Administrative Law Division
Energy Rates Section
Office of the Attorney General
P.O. Box 12548, MC 018-12
Austin, Texas 78711-2548
512.475.4237
512.320.0167 (fax)
katherine.farrell@texasattorneygeneral.gov

Counsel for Texas Industrial Energy Consumers:

Rex VanMiddlesworth
Benjamin Hallmark
Thompson & Knight LLP
98 San Jacinto Blvd., Ste. 1900
Austin, Texas 78701
512.469.6100
512.469.6180 (fax)
rex.vanm@tklaw.com
benjamin.hallmark@tklaw.com

                                   5